Citation Nr: 0729268	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to the retroactive award and payment of education 
benefits under Chapter 35, Title 38, United States Code for 
the appellant's pursuit of education prior to December 3, 
2003.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied the benefit sought 
on appeal.  


FINDINGS OF FACT

1.  In a November 2002 rating decision, it was determined 
that the veteran was permanently and totally disabled 
effective July 12, 2001; the notification letter of this 
decision was dated November 14, 2002.  

2.  In May 2004, the veteran died.  

3.  VA determined that service connection for the cause of 
the veteran's death was warranted in July 2004.  

4.  The appellant is the veteran's daughter and was born in 
October 1977.  

5.  On July 8, 2004, a VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, was 
received from the appellant.  

6.  In an August 2004 letter, the appellant was notified that 
she was entitled to 45 months of Chapter 35 benefits; she was 
informed that her delimiting date for use of the Chapter 35 
benefits was November 14, 2010; she was also notified that 
she could choose the beginning date for her Chapter 35 
benefits if her choice was received within 60 days of the VA 
letter.  

7.  In August 2004, correspondence was received from the 
appellant that she chose November 14, 2002, as her beginning 
date of Chapter 35 benefits.  

8.  On August 20, 2004, notification was received from 
Southwestern College that the appellant had previously been 
enrolled in coursework from August 19, 2002 through December 
17, 2003; from January 22, 2003 to May 30, 2003; and from 
June 10, 2003 to August 7, 2003; August 2003 through December 
2003; January 2004 through May 2004; June 2004 through August 
2004; October 2004 through November 2004; and August 2004 
though December 2004.


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period prior to July 8, 
2003.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 
21.4131(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
generally applicable to claims for VA benefits and for 
consideration in appeals with respect to whether the proper 
procedures were extended to a claimant.  There are some 
claims, however, to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001). The VCAA does not 
apply to claims based on allegations of clear and 
unmistakable error in prior VA decisions.  Id.  It has also 
been held that the VCAA does not apply to claims that turn on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).

In another class of cases, remand of claims pursuant to VCAA 
is not required because the evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The issue in this case turns on statutory interpretation.  
See Smith v. Gober.  Thus, because the law, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).

In any event, the Board finds no further evidentiary 
development to be undertaken.  

In a November 2002 rating decision, it was determined that 
the veteran was permanently and totally disabled effective 
July 12, 2001.  VA sent a notification letter of this 
decision in November 14, 2002.  

In May 2004, the veteran died.  VA determined that service 
connection for the cause of the veteran's death was warranted 
in July 2004.

The appellant is the veteran's daughter and was born in 
October 1977.  On July 8, 2004, a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, was received from the appellant.  

In an August 2004 letter, the appellant was notified of her 
award of basic eligibility for Chapter 35 benefits of 45 
months; she was informed that her delimiting date for use of 
the Chapter 35 benefits was November 14, 2010.  She was also 
notified that she could choose the beginning date for her 
Chapter 35 benefits if her choice was received within 60 days 
of the VA letter.  She was informed that if she did not 
choose a date, her beginning date would be November 6, 2002.

In August 2004, correspondence was received from the 
appellant that she chose November 14, 2002, as her beginning 
date of Chapter 35 benefits.  

On August 20, 2004, notification was received from 
Southwestern College that the appellant had previously been 
enrolled in coursework from August 19, 2002 through December 
17, 2003; from January 22, 2003 to May 30, 2003; and from 
June 10, 2003 to August 7, 2003; August 2003 through December 
2003; January 2004 through May 2004; and June 2004 through 
August 2004.

In a July 2003 decision, the RO informed the appellant that 
Chapter 35 benefits could not be paid for her enrollment at 
Southwestern College prior to July 8, 2003 because her 
initial application for Chapter 35 benefits was received on 
July 8, 2004.  She was permitted for payment for one year 
prior to the date that the initial application was received.  
She was informed that payment could not be made prior to that 
time.  The appellant appealed that determination.  

In response, the appellant stated that she felt that she was 
entitled to the payment of benefits effective November 2002 
because her father, the veteran, was determined to be 
permanently and totally disabled at that time.  She indicated 
that she contacted VA via telephone in November 2002 with 
regard to educational benefits, but was told that benefits 
were only offered through the age of 23 years and she was 
24 years old at that time.  Later, she indicated that she 
spoke to a classmate who told her of VA benefits.  The 
appellant stated that she felt that she was misinformed by VA 
and should be given the original November 2002 effective 
date.  

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.

In this case, the record confirms that the appellant is the 
veteran's daughter.  The veteran was determined to be 
permanently and totally disabled prior to his death and his 
death is service-connected.  On July 8, 2004, the initial 
application for Chapter 35 benefits was received from the 
appellant.  The appellant was informed that if she did not 
choose a beginning date for her Chapter 35 benefits, the 
beginning date would be November 6, 2002.  The appellant 
chose November 14, 2002.

The Board notes that while the appellant chose a November 
2002 beginning date, there are further restrictions for 
payment for previously completed coursework.  

When a person eligible to receive educational assistance 
under Chapter 35 enters or reenters into training, the 
commencing date of his or her award of educational assistance 
will be determined as follows: (1) If the award is the first 
award of educational assistance for the program of education 
the eligible person is pursuing, the commencing date of award 
of educational assistance is the latest of: (i) The beginning 
date of eligibility as determined by 38 C.F.R. § 21.3041(a) 
or (b) or by 38 C.F.R. § 21.3046(a) or (b), whichever is 
applicable; (ii) One year before the date of claim as 
determined by 38 C.F.R. § 21.1029(b); (iii) The date the 
educational institution certifies under paragraph (b) or (c) 
of this section; (iv) The effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  38 C.F.R. § 
21.4121(a)(1).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Except as provided in subsections 
(b) and (c), effective dates relating to awards under 
Chapters 30, 31, 32, and 35 of this title or Chapter 106 
shall, to the extent feasible, correspond to effective dates 
relating to awards of disability compensation.  38 U.S.C.A. § 
5113.

It is not disputed that the appellant's application for 
Chapter 35 benefits was not received by VA earlier than July 
8, 2004.  The act of enrolling in an approved school is not 
an informal claim.  38 C.F.R. § 21.1029(d)(ii)(4).

Under most circumstances, payment of Chapter 35 benefits is 
precluded earlier than one year before receipt of the claim 
for benefits.  Since the appellant's application for 
education benefits was received on December 3, 2004, payment 
of Chapter 35 benefits is prohibited prior to December 3, 
2003.  

However, the Board observes that on November 1, 2000, the 
President signed into law the Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 
114 Stat. 1832 (2000), now codified as amended at 38 U.S.C.A. 
§ 5113.  The amended statute provides that when determining 
the effective date of an award under Chapter 35, VA may 
consider the individual's application as having been filed on 
the eligibility date of the individual, but only if the 
eligibility date is more than one year before the date of the 
initial rating decision and that individual submits an 
original application for educational assistance under Chapter 
35 within one year of the rating decision.  See 38 U.S.C.A. § 
5113.  The exception set forth in 38 U.S.C.A. § 5113 does not 
apply in this case.  

Moreover, the VA's failure to furnish a claimant or potential 
claimant any form or information concerning the right to file 
a claim or to furnish notice of the time limit for the filing 
of a claim for educational assistance will not extend the 
time periods allowed for these actions.  38 C.F.R. § 
21.1032(a).  This regulation is in accord with a number of 
precedential Court decisions, which have held that payments 
of monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by Government employees, and 
regardless of extenuating circumstances or claims of 
fairness.  The Board recognizes that the appellant feels that 
he was misinformed by VA.  However, even assuming this was 
the case, being a victim of misinformation regarding the 
claim cannot estop the government from denying a benefit.  
See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and 
Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), 
interpreting Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).

The Board notes that in a similar case where the claimant 
began and completed educational endeavors without claiming 
assistance from VA, the Court held that the Secretary was 
precluded from reimbursing the appellant for his educational 
expenses without first putting VA on notice that such 
expectation existed, i.e., by filing an application.  
Erspamer v. Brown, 9 Vet App 507, 510-11 (1996).  The Court 
remarked that Chapter 35 benefits were instituted to provide 
dependents educational opportunities which would otherwise be 
impeded or interrupted for reason of the disability or death 
of a parent from a disease incurred in service, and to ensure 
that such dependents are aided in obtaining the education 
status which they might have aspired to and obtained but for 
the disability or death of such parent.  Id. at 509.  
Likewise, in the instant case, there is nothing in the record 
to indicate that the appellant's education has been impeded 
or interrupted by any reliance upon any action of VA in 
regard to the veteran's claim for a total and permanent 
disability.  There is also no evidence here that the 
appellant had an expectation VA would pay for her education 
when he undertook her course of study, prior to her 
application for Chapter 35 benefits.  Rather, the first 
evidence of such an expectation consists of his December 2004 
claim.

The Board has carefully reviewed the entire record in this 
case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, 
where as here, the law rather than the facts is dispositive, 
the benefit of the doubt provisions as set forth in 38 
U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to the retroactive award and payment of education 
benefits under Chapter 35, Title 38, United States Code for 
the appellant's pursuit of education prior to December 3, 
2003.



____________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


